          Case 2:14-cv-01853-JLR Document 175
                                          174 Filed 09/02/20
                                                    08/28/20 Page 1 of 2
                                                                       3




 1
                                                                HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
      SUSAN PAGE, for Herself and as Personal            NO. 2:14-cv-01853-JLR
 9    Representative for the Estate of PAUL              STIPULATION AND ORDER OF
      PAGE, deceased,
10                                                       DISMISSAL WITHOUT PREJUDICE OF
                                                         DEFENDANT SEPCO CORPORATION
                            Plaintiffs,
11
                    v.
12                                                       CLERK’S ACTION REQUIRED.
      AIR & LIQUID SYSTEMS
13    CORPORATION, et al.,
14                         Defendants.
15
            Plaintiff and Defendant Sepco Corporation (“Sepco”), by and through their respective
16

17   attorneys, hereby stipulate that Plaintiff’s claims and causes of action against Sepco be dismissed

18   without prejudice and without costs to any party.

19
     DATED this 28th day of August, 2020.
20

21    SCHROETER, GOLDMARK & BENDER                    WILLIAMS KASTNER & GIBBS PLLC
22    /s/Lucas Garrett                                /s/Dana Kopi                            j
      LUCAS W. H. GARRETT, WSBA #38452                DANA KOPIJ, WSBA No. 31648
23    Counsel for Petitioners                         Counsel for Sepco Corporation
      810 Third Avenue, Suite 500                     601 Union St Ste 4100
24    Seattle, WA 98104                               Seattle, WA 98101-1368
      (206) 622-8000                                  (206) 628-6600
25    garrett@sgb-law.com                             dkopij@williamskastner.com
26
     STIPULATION AND ORDER OF
     DISMISSAL OF DEFENDANT SEPCO
     CORPORATION.− 1
     (2:14-cv-01853-JLR)
          Case 2:14-cv-01853-JLR Document 175
                                          174 Filed 09/02/20
                                                    08/28/20 Page 2 of 2
                                                                       3




 1
                                      ORDER OF DISMISSAL
 2

 3          THIS MATTER having come before the Court by way of stipulated motion by

 4   Plaintiff and Defendant Sepco Corporation to dismiss all claims against Sepco Corporation

 5   only, without prejudice and without costs, and the Court being fully advised in the premises,

 6   now, therefore, it is hereby ORDERED as follows:

 7          All of Plaintiff’s claims against Sepco Corporation only are hereby dismissed without

 8   prejudice and without costs as to any party.

 9

10                      1st
            DATED this _______          September
                               day of ________________________, 2020

11

12
                                                          A
                                                         _______________________________
                                                         JAMES L. ROBART
                                                         United States District Judge
13

14   PRESENTED BY:

15   /s/Lucas Garrett
     LUCAS W. H. GARRETT, WSBA #38452
16   Counsel for Petitioners
     810 Third Avenue, Suite 500
17   Seattle, WA 98104
18   (206) 622-8000
     garrett@sgb-law.com
19

20   APPROVED BY:
21
     WILLIAMS KASTNER & GIBBS PLLC
22
     /s/Dana Kopij
23   DANA KOPIJ, WSBA No. 31648
     Counsel for Sepco Corporation
24   601 Union St Ste 4100
     Seattle, WA 98101-1368
25
     (206) 628-6600
26   dkopij@williamskastner.com

     STIPULATION AND ORDER OF
     DISMISSAL OF DEFENDANT SEPCO
     CORPORATION.− 2
     (2:14-cv-01853-JLR)
